George K. Cracraft, Judge, dissenting. I disagree that the language in Black v. Riverside Furniture Co., 6 Ark. App. 370, 642 S.W.2d 338 (1982), was overbroad and unnecessary to our decision in that case, or that we have in some way misled the Commission. In my opinion, the Commission fully comprehends what that case holds and properly applied it here. The issue of whether symptoms of a disease were compensa-ble, where the work caused no aggravation of the underlying disease, was not only necessary to our decision in Black, it was, in my thinking, the basic issue decided. To me, at least, nothing could more clearly state the issue than the following language employed by Judge Cloninger, speaking for a unanimous court: We have a situation in this case which has not been specifically addressed before in this jurisdiction; namely, whether or not aggravation of the symptoms of a preexisting condition is compensable. * * * In the case before the court, although Dr. Gilliland testified that Mr. Black’s working conditions accelerated and aggravated his pre-existing heart conditions, both Dr. Patrick and Dr. Pruitt testified that it merely accelerated his symptoms in the form of angina pectoris. Black, 6 Ark. App. at 374-75, 642 S.W.2d at 341 (emphasis added). Here, the majority states that the only issue we had to decide in Black was whether the Commission’s finding that appellant had failed to prove that her husband’s death was the result of his employment was supported by substantial evidence, and that it was not necessary for us to discuss compensability of “symptoms.” However, only by facing up to the issue referred to by Judge Cloninger could that standard of review be properly applied. Had we decided that an aggravation of the symptoms of an underlying disease was a compensable “injury” per se, an entirely different result would have been mandated, as all three doctors would have been in accord that the deceased’s surgery and consequential death resulted from a compensable injury. If the majority thinks it proper to overrule Black and those cases following it, so be it; but to hold that this declaration in Black was overbroad, unintentional, or unnecessary to this opinion is wrong. Secondly, I think the rule announced in Black is sound and in keeping with the basic concepts of our Workers’ Compensation Act. Our Act affords relief for loss of ability to earn because of accidental injury arising out of and in the course of an employment. It includes compensation for disease only if it is an occupational one as defined by our law, or is aggravated by the work. The symptomatology suffered by the appellant in this case was that of heart disease, not an occupational one. There was no evidence that the underlying heart disease was aggravated or enlarged by appellant’s employment. Our Act was not intended to afford general health insurance or to provide coverage for an illness or symptoms of an illness contracted elsewhere, which is brought into the workplace by the worker and which continues in the same degree after he leaves it. This was the rationale of our decision in Black, and I think it is the correct one to apply in cases of this nature. Nor can I agree that Boyd v. General Industries, 22 Ark. App. 103, 733 S.W.2d 750 (1989), has any application to this case. Boyd and those cases it relies on hold nothing more than that: [Wjhen there has been a physical accident or trauma, and claimant’s disability is increased or prolonged by traumatic neurosis, conversion hysteria, or hysterical paralysis [or effects of another latent prior condition that are precipitated by the compensable, on-the-job injury], it is now uniformly held that the full disability including the effects of the neurosis is compensable. Id. at 108, 733 S.W.2d at 752 (emphasis added) (quoting Wilson & Co. v. Christman, 244 Ark. 132, 141, 424 S.W.2d 863, 869 (1968)). Here, there was no physical, on-the-job injury and, therefore, no compensable disability resulting therefrom to be “increased or prolonged” by the effects of appellant’s latent prior condition. Corbin, C.J., joins in this dissent.